                                                           1   MICHAEL J. HARKER, ESQ.
                                                               Nevada Bar No. 005353
                                                           2   2901 El Camino Ave., #200
                                                               Las Vegas, Nevada 89102
                                                           3   (702) 248-3000
                                                               Attorney for Plaintiff
                                                           4                             UNITED STATES DISTRICT COURT
                                                           5                                        DISTRICT OF NEVADA
                                                           6    LINDA WELSH,                                      CASE NO: 2:18-cv-00228-APG-CWH

                                                           7                          Plaintiff,                              ORDER

                                                           8    v.                                                PLAINTIFF AND ONE WEST BANK
                                                                                                                  N.A.’S, STIPULATION FOR
                                                           9    ONE WEST BANK FSB, a Corporation;                 EXTENSION OF TIME TO RESPOND
                                                                OCWEN LOAN SERVICING LLC., a                      TO MOTION TO DISMISS FIRST
                                                          10    Limited Liability Company; DOES I through         AMENDED COMPLAINT
                                                                X inclusive, and ROES I through X,
                                                          11                                                      (First Request)
                                                                                      Defendants.
MICHAEL J. HARKER, ESQ.




                                                          12
                          (702) 248-3000 - Fax 425-7290
                            2901 El Camino Ave., #200
                            Las Vegas, Nevada 89102




                                                          13           Plaintiff LINDA WELSH and Defendant ONE WEST BANK N.A.’S, by and through their

                                                          14   attorneys, hereby stipulate to extend the time for Plaintiff to respond to Defendant’s Motion to

                                                          15   Dismiss First Amended Complaint.

                                                          16           WHEREAS, Counsel for Plaintiff requires additional time to respond to the Motion to

                                                          17   Dismiss First Amended Complaint.

                                                          18           WHEREAS, Plaintiff and ONE WEST BANK N.A., agree to extend Plaintiff’s time to

                                                          19   respond to the Motion until Thursday November 8, 2018.

                                                          20           WHEREAS, this request is not made for purpose of delay and is supported by good cause.

                                                          21
                                                          22
                                                          23   / / /

                                                          24
                                                          25
                                                          26
                                                          27
                                                          28                                                     1          welsh.stip&ordr10.18.mw.wpd
                                                           1
                                                           2           NOW, THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY
                                                           3   STIPULATED AND AGREED, by and between Plaintiff and ONE WEST BANK N.A., that
                                                           4   Plaintiff shall respond to ONE WEST BANK N.A.’S Motion on or before Thursday November 8,
                                                           5   2018.
                                                           6           IT IS SO STIPULATED.
                                                           7
                                                           8
                                                           9   Dated: October 31, 2018                           Dated October 31, 2018
                                                          10
                                                               Submitted by:
                                                          11   The Law Office of Michael J. Harker, Esq.         Greenberg Traurig, LLP.
MICHAEL J. HARKER, ESQ.




                                                          12   /s/ Michael J. Harker                               /s/ Jacob D. Bundick
                          (702) 248-3000 - Fax 425-7290




                                                               MICHAEL J. HARKER, ESQ.                           JACOB D. BUNDICK, ESQ.
                            2901 El Camino Ave., #200
                            Las Vegas, Nevada 89102




                                                          13   Nevada Bar No.: 005353                            Nevada Bar No.: 9722
                                                               2901 El Camino Ave., Suite 200                    3773 Howard Hughes parkway, Suite 400 N
                                                          14   Las Vegas, NV 89102                               Las Vegas, NV 89169
                                                               (702) 248-3000                                    (702) 792-3773
                                                          15   Attorney for Plaintiff                            Attorney for Defendant One West Bank N.A.
                                                          16
                                                          17
                                                                                                           ORDER
                                                          18
                                                                       IT IS ORDERED THAT Plaintiff shall respond to ONE WEST BANK N.A.’S
                                                          19
                                                               Motion to Dismiss First Amended Complaint on or before Thursday November 8, 2018.
                                                          20
                                                                       IT IS SO ORDERED.
                                                          21
                                                          22
                                                               Dated this ____ day of _______, 2018
                                                                                                 __________________________________
                                                          23
                                                                                                 UNITED STATES DISTRICT JUDGE
                                                          24                                     Dated: November
                                                                                                  DISTRICT       1, 2018.
                                                                                                             COURT    JUDGE
                                                          25
                                                          26
                                                          27
                                                          28                                                 2         welsh.stip&ordr10.18.mw.wpd
